Exhibit 10.1 (Working Capital Line of Credit) FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT This FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of March 31, 2008, by and among (a) SILICON VALLEY BANK, a California corporation, with its principal place of business at 3003 Tasman Drive, Santa Clara, California 95054 and with a loan production office located at 8020 Towers Crescent Drive, Suite 475, Vienna, Virginia 22182 (FAX 703-356-7643) (“Bank”) and (b) (i) GLOBALOPTIONS, INC., a
